I agree with the finding of the circuit judge that defendant knew what was in the paper she signed, but I cannot agree that she was fraudulently induced to sign by a false representation that plaintiff had to have the paper in Detroit the next morning. Such representation, if made, was not a fraudulent inducement.
Plaintiff first held an option and, learning that the county intended to condemn the land and his option would prove worthless, he wanted a commission agreement to protect him for the work he had done and would do. The option gave defendant all above $56,250, procured for the land. On condemnation defendant was awarded $67,308.46.
Plaintiff thought that speedy action in procuring a commission agreement was necessary. When he went to defendant's home he was accompanied by her brothers, two of whom had, earlier that night, signed the agreement as had also a sister. Defendant's brother William was present at the time she *Page 413 
signed the commission agreement, disputes her claim of what occurred and testified that it had long been talked that plaintiff was to have five per cent. commission.
I find no fraud invalidating the agreement sued upon and, in my opinion, the judgment should be reversed, with costs to plaintiff, and the case remanded to the circuit court with direction to enter judgment for plaintiff.